Citation Nr: 0021547	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-08 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut that denied the veteran's 
claim of entitlement to service connection for 
headaches.  A notice of disagreement was received in 
April 1999.  A statement of the case was issued in 
April 1999.  A substantive appeal was received from the 
veteran in April 1999.  A hearing was held in September 
1999 at the RO.  A supplemental statement of the case 
was issued in September 1999.


FINDINGS OF FACT

The veteran has presented no competent evidence tending 
to demonstrate that he suffers from headaches as a 
result of injuries received in service.


CONCLUSION OF LAW

The claim of service connection for headaches is not 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or 
injury was incurred or aggravated during active duty.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).  A "determination of service connection 
requires a finding of the existence of a current 
disability and a determination of a relationship 
between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Statutory law as enacted by Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 1991).  This threshold 
requirement is critical since the duty to assist a 
veteran with the development of facts does not arise 
until the veteran has presented evidence of a well-
grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United 
States Court of Appeals for Veterans Claims (Court) as 
"a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  Where the determinative issue 
involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim 
is "plausible" or "possible" is required.  Tirpak v. 
Derwinski, 2 Vet. App. 609,611 (1992).  A claimant 
therefore cannot meet this burden merely by presenting 
lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render 
a claim well-grounded under § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim 
for entitlement to service connection requires 
competent evidence of the following: 1) current 
disability (through medical diagnosis); 2) incurrence 
or aggravation of a disease or injury in service 
(through lay or medical evidence) and; 3) a nexus 
between the inservice injury or disease and the current 
disability (through medical evidence).  Caluza at 506.  
Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in 
determining whether or not a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran and his representative contend that service 
connection is warranted for headaches resulting from 
injuries the veteran received in service. 

With regard to the first requirement under Caluza, the 
Board notes that recent medical evidence shows that the 
veteran has complained of headaches.  However, this 
evidence contains no indication of the cause or nature 
of these headaches.

Regarding the second requirement of Caluza, the Board 
notes that the veteran's service medical records 
indicate that he was treated in December of 1952 for 
abrasions of the lower lip and chin sustained in a 
fight, and in April 1953 for a puncture wound of the 
forehead.  The veteran claims that his headaches are a 
direct result of the injuries he sustained in these two 
incidents.  Further, the veteran's service medical 
records indicate that he was seen in April 1954 with a 
complaint of a headache and a stuffy nose.  For the 
purpose of a well-grounded analysis, these records are 
sufficient to meet the second Caluza requirement, 
incurrence or aggravation of a disease or injury in 
service.

The third Caluza requirement, a medical nexus between 
the in-service injury or disease and the current 
disability, has not been met.  The veteran has 
indicated that ever since the two aforementioned 
incidents which occurred in service he has suffered 
from headaches.  In this regard, it is initially noted 
that the only mention of a headache in the veteran's 
service medical records was the complaint of headache 
and a stuffy nose in April 1954.  The veteran's 
separation examination did not report any findings or 
history of headaches.  Further, he was not seen again 
for complaints of headaches until January 1999, over 40 
years after his service, and none of his recent 
treatment records indicate that his complaint of 
headaches is related to any injury he incurred in 
service.

In sum, there is no medical evidence that the veteran's 
complaints of headaches are in any way related to his 
service.  Any statements that the veteran has made to 
this effect cannot be accepted as medical evidence of a 
relationship between service and disability.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-495.  As 
there is no credible medical evidence demonstrating 
that the veteran's headaches are linked to his active 
duty service, the third Caluza requirement for a well-
grounded claim has not been met.

Therefore, because all the elements of a well-grounded 
claim under Caluza are not met, the Board is compelled 
to find this claim not well-grounded.

As stated previously, absent a well-grounded claim, 
there is no statutory duty under 38 U.S.C.A. § 5107(a) 
(West 1991) to assist the veteran with the development 
of evidence.


ORDER

The veteran's claim of entitlement to service 
connection for headaches is not well-grounded and is 
therefore denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

